ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that CLIFFORD S. HINDS of CLIFTON, who was admitted to the bar of this State in 1982, be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.15 (negligent misappropriation of client funds and failure to comply with the recordkeeping provisions of R. 1:21-6), RPC 1.3 (lack of diligence), and RPC 8.1(b) (failure to cooperate with ethics authority;
And the Disciplinary Review Boai’d further recommending that respondent be required to take the Trust and Accounting portion of the ICLE Skills and Methods Course and submit full quarterly reconciliations of his attorney trust and business accounts to the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and CLIFFORD S. HINDS is hereby reprimanded; and it is further
ORDERED that respondent enroll in and complete at its earliest offering the Trust and Accounting portion of the ICLE Skills and Methods Course; and it is further
ORDERED that respondent submit full quarterly reconciliations of his attorney trust and business accounts to the Office of Attorney Ethics, on a schedule to be determined by the Office of Attorney Ethics, for a period of two years, said reconciliations to be prepared by a certified public accountant approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*278ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.